Exhibit 10.5

SCHLUMBERGER 2001 STOCK OPTION PLAN

(As Established Effective February 16, 2001,

and conformed to include amendments through January 1, 2009)

 

1. Purpose of the Plan

This Stock Option Plan (the “Plan”) is intended as an incentive to key employees
of Schlumberger Limited (the “Company”) and its subsidiaries. Its purposes are
to retain employees with a high degree of training, experience and ability, to
attract new employees whose services are considered unusually valuable, to
encourage the sense of proprietorship of such persons and to stimulate the
active interest of such persons in the development and financial success of the
Company.

 

2. Administration of the Plan

(a) The Board of Directors shall appoint and maintain a Compensation Committee
(the “Committee”) which shall consist of at least three (3) members of the Board
of Directors, none of whom is an officer or employee of the Company, who shall
serve at the pleasure of the Board. The Committee may from time to time grant
incentive stock options and non-qualified stock options (“Stock Options”) under
the Plan to the persons described in Section 3 hereof. No member of such
Committee shall be eligible to receive Stock Options under this Plan during his
or her tenure on the Committee. Members of the Committee shall be subject to any
additional restrictions necessary to satisfy the definition of “Non-Employee
Director” as set forth in Rule 16b-3 under the United States Securities Exchange
Act of 1934 (the “Act”) as it may be amended from time to time.

(b) The Committee shall have full power and authority to interpret the
provisions of the Plan and supervise its administration. All decisions and
selections made by the Committee pursuant to the provisions of the Plan shall be
made by a majority of its members. Any decision reduced to writing and signed by
a majority of the members shall be fully effective as if adopted by a majority
at a meeting duly held. Subject to the provisions of the Plan, the Committee
shall have full and final authority to determine the persons to whom Stock
Options hereunder shall be granted, the number of shares to be covered by each
Stock Option except that no optionee may be granted options for more than
500,000 shares during the life of the Plan, and whether such Stock Option shall
be designated an “incentive stock option” or a “non-qualified stock option.”

(c) No member of the Committee shall be liable for anything done or omitted to
be done by him or by her or any other member of the Committee in connection with
the Plan, except for his or her own willful misconduct or as expressly provided
by statute.

(d) If the exercise period of an outstanding Stock Option is continued following
a holder’s termination of employment as provided in Section 5, and the holder
engages in “detrimental activity” as described in Section 5, the Committee shall
have the authority in its discretion to cause such option to be forfeited and
certain option exercises thereunder to be rescinded as provided for in
Section 5.

 

1



--------------------------------------------------------------------------------

3. Grants of Stock Options

(a) The persons eligible for participation in the Plan as recipients of Stock
Options shall include only employees of the Company or its subsidiary
corporations as defined in Section 424(f) of the Internal Revenue Code of 1986
as amended from time to time (the “Code”), and hereinafter referred to as
“subsidiaries” who are executive, administrative, professional or technical
personnel who have responsibilities affecting the management, direction,
development and financial success of the Company or its subsidiaries. No
Director of the Company who is not also an employee is eligible to participate
in the Plan, nor is any employee who owns directly or indirectly stock
possessing more than five percent (5%) of the total combined voting power or
value of all classes of stock of the Company or any subsidiary. An employee may
receive more than one grant of Stock Options at the Committee’s discretion
including simultaneous grants of different forms of Stock Options.

(b) The Committee in granting Stock Options hereunder shall have discretion to
determine the terms and conditions upon which such Stock Options may be
exercisable. Each grant of a Stock Option shall be confirmed by an Agreement
consistent with this Plan which shall be executed by the Company and by the
person to whom such Stock Option is granted. Except in the case of death or
disability (as described in Section 5(c)(iv)(B) or 5(c)(v)(B)), no Stock Option
shall vest or become exercisable with respect to any portion of the shares of
Common Stock thereunder unless and until the recipient remains in the employment
of the Company or a subsidiary for a period of at least one (1) year from the
date of grant of the option (which provision shall not be construed to impair in
any way the right of the Company or subsidiary to terminate such employment).
For the avoidance of doubt, in no event shall the provisions of this preceding
sentence apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

(c) For purposes of this Plan, employment with the Company shall include
employment with any subsidiary of the Company, and Stock Options granted under
this Plan shall not be affected by an employee’s transfer of employment from the
Company to a subsidiary, from a subsidiary to the Company or between
subsidiaries.

(d) The purchase price of the shares as to which a Stock Option is exercised
shall be paid in full at the time of the exercise subject to such rules,
procedures and restrictions as the Committee may prescribe from time to time:
(i) in cash or by certified check; (ii) by the delivery of shares of
Schlumberger Common Stock with a fair market value (as determined according to
Section 5(b) of the Plan) at the time of exercise equal to the total option
price; or (iii) by a combination of the methods described in (i) and (ii).

 

4. Shares Subject to the Plan

Subject to adjustment as provided in Section 8 hereof, there shall be subject to
the Plan 9,000,000 shares of Common Stock, par value $0.01 per share, of the
Company (the “Shares”). The Shares subject to the Plan shall consist of
authorized and unissued shares or previously issued shares reacquired and held
by the Company or any subsidiary. Should any Stock Option expire or be
terminated prior to its exercise in full and prior to the termination of the
Plan, the Shares theretofore subject to such Stock Option shall be available for
further grants under the

 

2



--------------------------------------------------------------------------------

Plan. Until termination of the Plan, the Company and/or one or more subsidiaries
shall at all times make available a sufficient number of Shares to meet the
requirements of the Plan. After termination of the Plan, the number of Shares
reserved for purposes of the Plan from time to time shall be only such number of
Shares as are issuable under then outstanding Stock Options.

 

5. Terms of Stock Options

(a) Stock Options granted under this Plan which are designated as “incentive
stock options” may be granted with respect to any number of Shares, subject to
the limitation that the aggregate fair market value of such Shares (determined
in accordance with Section 5(b) of the Plan at the time the option is granted)
with respect to which such options are exercisable for the first time by an
employee during any one calendar year (under all such plans of the Company and
any subsidiary of the Company) shall not exceed $100,000. To the extent that the
aggregate fair market value of Shares with respect to which incentive stock
options (determined without regard to this subsection) are exercisable for the
first time by any employee during any calendar year (under all plans of the
employer corporation and its parent and subsidiary corporations) exceeds
$100,000, such options shall be treated as options which are not incentive stock
options. No Stock Options shall be granted pursuant to the Plan after
January 17, 2011.

(b) The purchase price of each Share subject to a Stock Option shall be
determined by the Committee prior to granting a Stock Option. The Committee
shall set the purchase price for each Share at either the fair market value (the
“Fair Market Value”) of each Share on the date the Stock Option is granted, or
at such other price as the Committee in its sole discretion shall determine, but
not less than one hundred percent (100%) of such Fair Market Value. After it is
granted, no Stock Option may be amended to decrease the purchase price and no
Stock Option may be granted in substitution for an outstanding Stock Option with
a purchase price lower than the purchase price of an outstanding Stock Option.
The Fair Market Value of a Share on a particular date shall be deemed to be the
mean between the highest and lowest composite sales price per share of the
Common Stock in the New York Stock Exchange Composite Transactions Quotations,
as reported for that date, or, if there shall have been no such reported prices
for that date, the reported mean price on the last preceding date on which a
composite sale or sales were effected on one or more of the exchanges on which
the Shares were traded shall be the Fair Market value.

(c) (i) Subject to the requirements of Section 3(b), each Stock Option granted
hereunder shall be exercisable in one or more installments (annual or other) on
such date or dates as the Committee may in its sole discretion determine and
communicate to the optionee in communicating the grant of the option, provided
that no Stock Option may be exercised after the expiration of ten (10) years
from the date such option is granted (the maximum term established by the
Committee with respect to a particular Stock Option is hereinafter referred to
as the “Option Period”). For the avoidance of doubt, in no event shall the
provisions of this Section 5(c)(i) apply to any Stock Option held by an optionee
whose employment terminated due to death or disability prior to January 17,
2008.

(ii) Except as provided in paragraph (e) below, the right to purchase Shares
shall be cumulative so that when the right to purchase any Shares has accrued
such Shares or any part thereof may be purchased at any time thereafter until
the expiration or termination of the Stock Option.

 

3



--------------------------------------------------------------------------------

(iii) At any time after the granting of any such Stock Option, the Committee may
accelerate the installment exercise dates (subject, however, to any applicable
limitations concerning options designated “incentive stock options”).

(iv) Termination of Employment and Subsequent Events.

(A) If the optionee’s employment with the Company is terminated with the consent
of the Company and provided such employment is not terminated for cause (of
which the Committee shall be the sole judge), the Committee may permit such
Stock Option to be exercised by such optionee at any time during the period of
three (3) months after such termination or the remainder of the Option Period
whichever is less, provided that such option may be exercised only to the extent
it was exercisable on the date of such termination.

(B) In the event an optionee dies while in the employ of the Company, any
outstanding Stock Option shall automatically become fully vested and exercisable
by the person or persons entitled thereto under the optionee’s will or the laws
of descent and distribution during the “Post-Death Exercise Period.” The
Post-Death Exercise Period shall commence on the date of the optionee’s death
and shall end sixty (60) months thereafter or the remainder of the Option Period
whichever is less.

(C) In the event an optionee dies after termination of employment but prior to
the exercise in full of any Stock Option which was exercisable on the date of
such termination, such option may be exercised before expiration of its term by
the person or persons entitled thereto under the optionee’s will or the laws of
descent and distribution during the Post-Death Exercise Period to the extent
exercisable by the optionee at the date of death. For purposes of this
Section 5(c)(iv)(C), the Post-Death Exercise Period shall commence on the date
of the optionee’s termination of employment and shall end sixty (60) months
thereafter or the remainder of the Option Period whichever is less.

(D) If the optionee’s employment with the Company is terminated without the
consent of the Company for any reason other than the death of the optionee, or
if the optionee’s employment with the Company is terminated for cause, his or
her rights under any then outstanding Stock Option shall terminate immediately.
The Committee shall be the sole judge of whether the optionee’s employment is
terminated without the consent of the Company or for cause.

(E) Notwithstanding the foregoing, if the optionee engages in “detrimental
activity” (as hereinafter defined) within one year after termination of
employment for any reason other than retirement or disability, the Committee, in
its discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines

 

4



--------------------------------------------------------------------------------

that the optionee has engaged in detrimental activity and prior to the actual
delivery of all shares of Common Stock subject to the option pursuant to the
exercise of such option. If an allegation of detrimental activity by an optionee
is made to the Committee, the Committee, in its discretion, may suspend the
exercisability of the optionee’s options for up to two months to permit the
investigation of such allegation. In addition, if the optionee engages in
detrimental activity within one year following termination of employment for any
reason other than retirement or disability, the Committee, in its discretion,
may rescind any option exercise made within the period commencing six months
preceding the date of the optionee’s termination of employment and ending three
months following such termination. For purposes of this Section 5, “detrimental
activity” means activity that is determined by the Committee in its sole and
absolute discretion to be detrimental to the interests of the Company or any of
its subsidiaries, including but not limited to situations where such optionee:
(1) divulges trade secrets of the Company, proprietary data or other
confidential information relating to the Company or to the business of the
Company and any subsidiaries, (2) enters into employment with a competitor under
circumstances suggesting that such optionee will be using unique or special
knowledge gained as a Company employee to compete with the Company, (3) uses
information obtained during the course of his or her prior employment for his or
her own purposes, such as for the solicitation of business, (4) is determined to
have engaged (whether or not prior to termination) in either gross misconduct or
criminal activity harmful to the Company, or (5) takes any action that harms the
business interests, reputation, or goodwill of the Company and/or its
subsidiaries.

For the avoidance of doubt, in no event shall the provisions of this
Section 5(c)(iv) apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

(v) Retirement, Disability and Subsequent Events.

(A) If the optionee’s employment with the Company is terminated due to
retirement, such Stock Option shall be exercisable by such optionee at any time
during the period of sixty (60) months after such termination or the remainder
of the Option Period, whichever is less (the “Retirement Exercise Period”),
provided that such option may be exercised after such termination and before
expiration only to the extent that it is exercisable on the date of such
termination. For purposes of this Section 5(c)(v), “retirement” shall mean
termination of the optionee’s employment with the Company and all affiliates at
or after (i) age 55 or (ii) age 50 and completion of at least 10 years of
service with the Company and all affiliates.

(B) If the optionee’s employment with the Company is terminated due to
disability, such Stock Option shall automatically become fully vested and
exercisable. Such optionee may exercise the outstanding Stock Option at any time
during (1) in the case of Stock Options intended to be incentive stock options
within the meaning of Section 422 of the Code and granted prior to January 17,

 

5



--------------------------------------------------------------------------------

2008, the period of three (3) months after such termination or the remainder of
the Option Period, whichever is less, or (2) in the case of all other Stock
Options, the period of sixty (60) months after such termination or the remainder
of the Option Period, whichever is less (the “Disability Exercise Period”). For
purposes of this Section 5(c)(v), “disability” shall mean such disability
(whether through physical or mental impairment) which totally and permanently
incapacitates the optionee from any gainful employment in any field which the
optionee is suited by education, training, or experience, as determined by the
Committee in its sole and absolute discretion.

(C) In the event an optionee dies during the Retirement Exercise Period or the
Disability Exercise Period, such Stock Option may be exercised by the person or
persons entitled thereto under the optionee’s will or the laws of descent and
distribution to the extent exercisable by the optionee at the date of death and
to the extent the term of the Option Period has not expired within such
Retirement Exercise Period or Disability Exercise Period.

(D) Notwithstanding the foregoing, if the optionee engages in “detrimental
activity” (as defined in Section 5(c)(iv)(E)) within five years after
termination of employment by reason of retirement or disability, the Committee,
in its discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines
that the optionee has engaged in detrimental activity and prior to the actual
delivery of all shares of Common Stock subject to the option pursuant to the
exercise of such option. If an allegation of detrimental activity by an optionee
is made to the Committee, the Committee, in its discretion, may suspend the
exercisability of the optionee’s options for up to two months to permit the
investigation of such allegation. In addition, if the optionee engages in
detrimental activity within five years following termination of employment by
reason of retirement or disability, the Committee, in its discretion, may
rescind any option exercise made within the period commencing six months
preceding the date of the optionee’s termination of employment by retirement or
disability and ending one year following such termination.

For the avoidance of doubt, in no event shall the provisions of this
Section 5(c)(v) apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

(vi) Notwithstanding the other provisions of this paragraph (c), in no event may
a Stock Option be exercised after the expiration of ten (10) years from the date
such Stock Option is granted.

(d) At the time of the grant of a Stock Option, the Committee may determine that
the Shares covered by such option shall be restricted as to transferability. If
so restricted, such Shares shall not be sold, transferred or disposed of in any
manner, and such Shares shall not be pledged or otherwise hypothecated until the
restriction expires by its terms. The circumstances under which any such
restriction shall expire shall be determined by the Committee and shall be set
forth in the Stock Option Agreement covering the grant of the option to purchase
such Shares.

 

6



--------------------------------------------------------------------------------

(e) The Committee shall designate whether a Stock Option is to be an “incentive
stock option” for purposes of Section 422 of the Code.

 

6. Assignability of Stock Options

Stock Options granted under the Plan shall not be assignable or otherwise
transferable by the recipient except by will or the laws of descent and
distribution. Otherwise, Stock Options granted under this Plan shall be
exercisable during the lifetime of the recipient (except as otherwise provided
in the Plan or the applicable Agreement for Stock Options other than “incentive
stock options”) only by the recipient for his or her individual account, and no
purported assignment or transfer of such Stock Options thereunder, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
purported assignee or transferee any interest or right therein whatsoever but
immediately upon any such purported assignment or transfer, or any attempt to
make the same, such Stock Options thereunder shall terminate and become of no
further effect.

 

7. Taxes

The Committee may make such provisions and rules as it may deem appropriate for
the withholding of taxes in connection with any Stock Options granted under the
Plan. An optionee, subject to such rules as the Committee may prescribe from
time to time, may elect to satisfy all or any portion of the tax required to be
withheld by the Company in connection with the exercise of such option by
electing to have the Company withhold a number of shares having a Fair Market
Value on the date of exercise equal to or less than the amount required to be
withheld. An optionee’s election pursuant to the preceding sentence must be made
on or before the date of exercise and must be irrevocable.

 

8. Reorganizations and Recapitalizations of the Company

(a) The existence of this Plan and Stock Options granted hereunder shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

(b) Except as hereinafter provided, the issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, for
cash or property, or for labor or services, either upon direct sale or upon
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Shares subject to Stock Options granted
hereunder.

 

7



--------------------------------------------------------------------------------

(c) The Shares with respect to which Stock Options may be granted hereunder are
shares of the Common Stock of the Company as presently constituted, but if, and
whenever, prior to the delivery by the Company or a subsidiary of all of the
Shares which are subject to the Stock Options or rights granted hereunder, the
Company shall effect a subdivision or consolidation of shares or other capital
readjustments, the payment of a stock dividend or other increase or reduction of
the number of shares of the Common Stock outstanding without receiving
compensation therefor in money, services or property, the number of Shares
subject to the Plan shall be proportionately adjusted and the number of Shares
with respect to which Stock Options granted hereunder may thereafter be
exercised shall:

(i) in the event of an increase in the number of outstanding shares, be
proportionately increased, and the cash consideration (if any) payable per Share
shall be proportionately reduced; and

(ii) in the event of a reduction in the number of outstanding shares, be
proportionately reduced, and the cash consideration (if any) payable per Share
shall be proportionately increased.

(d) If the Company merges with one or more corporations, or consolidates with
one or more corporations and the Company shall be the surviving corporation,
thereafter, upon any exercise of Stock Options granted hereunder, the recipient
shall, at no additional cost (other than the option price, if any) be entitled
to receive (subject to any required action by stockholders) in lieu of the
number of Shares as to which such Stock Options shall then be exercisable the
number and class of shares of stock or other securities to which the recipient
would have been entitled pursuant to the terms of the agreement of merger or
consolidation, if immediately prior to such merger or consolidation the
recipient had been the holder of record of the number of shares of Common Stock
of the Company equal to the number of Shares as to which such Stock Options
shall be exercisable. Upon any reorganization, merger or consolidation where the
Company is not the surviving corporation or upon liquidation or dissolution of
the Company, all outstanding Stock Options shall, unless provisions are made in
connection with such reorganization, merger or consolidation for the assumption
of such Stock Options, be canceled by the Company as of the effective date of
any such reorganization, merger or consolidation, or of any dissolution or
liquidation of the Company, by giving notice to each holder thereof or his or
her personal representative of its intention to do so and by permitting the
exercise during the thirty-day period next preceding such effective date of all
Stock Options which are outstanding as of such date, whether or not otherwise
exercisable.

 

9. Registration under Securities Act of 1933 and Exchange Listing

It is intended that the Stock Options and Shares covered by the Plan will be
registered under the Securities Act of 1933, as amended. At the time any Shares
are issued or transferred to satisfy the exercise of a Stock Option granted
under the Plan, such Shares will have been listed (or listed subject to notice
of issuance) on the New York Stock Exchange.

 

8



--------------------------------------------------------------------------------

10. Reports and Returns

The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding the Stock Options granted hereunder or
any Shares issued pursuant to the exercise thereof or a payment made hereunder,
as may be required by Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, or any other applicable statute, rule or regulation.

 

11. Plan Term

The Plan shall be effective February 16, 2001, subject to approval within twelve
(12) months from the effective date by the holders of a majority of the votes
cast at a meeting. In the event the Plan is not so approved, the Plan shall
automatically terminate and be of no further force or effect. No Stock Options
shall be granted pursuant to this Plan after February 16, 2011.

 

12. Amendment or Termination

The Board of Directors may amend, alter or discontinue the Plan at any time
insofar as permitted by law, but no amendment or alteration shall be made
without the approval of the stockholders:

(a) if, except as contemplated by Section 8 of the Plan, the amendment would
permit the decrease of the purchase price of a Stock Option after the grant of
the Stock Option or grant to the holder of an outstanding Stock Option, a new
Stock Option with a lower purchase price in exchange for the outstanding Stock
Option; or

(b) if and to the extent such amendment requires stockholder approval under
Section 422 of the Code (or any successor provision).

No amendment of the Plan shall alter or impair any of the rights or obligations
of any person, without his or her consent, under any option or right theretofore
granted under the Plan.

 

13. Government Regulations

Notwithstanding any of the provisions hereof or of any Stock Option granted
hereunder, the obligation of the Company or any subsidiary to sell and deliver
Shares under such Stock Option or to make cash payments in respect thereto shall
be subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required, and the recipient shall agree that he will not exercise or convert any
option granted hereunder, and that the Company or any subsidiary will not be
obligated to issue any Shares or make any payments under any such option if the
exercise thereof or if the issuance of such Shares or if the payment made shall
constitute a violation by the recipient or the Company or any subsidiary of any
provision of any applicable law or regulation of any governmental authority.

 

9